DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed October 25, 2019, are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021, is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “each pair of adjacent frames” at line 11, but the meaning of this phrase is unclear.
Claim 1 previously introduces “a start frame and an end frame … and a plurality of frames therebetween defining a segment of the video” (lines 3-4) and “a plurality of selected frames, each of the selected frames being separated from two other selected frames by a sub-segment of the video” (lines 9-11).  
Since the phrase “each pair of adjacent frames” is used while describing the selection of frames, it would appear that “each pair of adjacent frames” refers to the set of selected frames.  However, the claim clearly specifies that the selected frames are not adjacent, but rather separated from one another by sub-segments of the video.  
The frames defining the segment are adjacent to one another in the time dimension, but one of ordinary skill in the art would not expect each pair of adjacent frames in the segment to “comprise[] a relative image difference above the threshold” as required by the claim.  If all adjacent frames of the segment satisfy the threshold, what is the purpose of setting the threshold in the first place?
As demonstrated above, it is unclear what is referred to by “each pair of adjacent frames” in claim 1.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 11 recites similar language and is also indefinite for substantially the same reasons as claim 1.  Claims 2-10 and 12-20 include the indefinite limitations of claim 1 or claim 11, and therefore are also indefinite.

Claim 2 recites the limitation "the expected flip rate of the flipbook" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is also indefinite for substantially the same reasons as claim 2.

Claim 5 recites “configurable threshold/data change” at line 3.  The meaning of this phrase is unclear.  In one reading, the phrase could be equivalent to “configurable threshold or data change”.  In another reading, the phrase could be equivalent to “configurable threshold change or configurable data change”.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 15 is also indefinite for substantially the same reasons as claim 5.

The term "approximately" in claim 6 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It would be unclear to one of ordinary skill in the art what frame rates qualify as “approximately 1/5 of a second of video” and what frame rates do not.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 16 is also indefinite for substantially the same reasons as claim 6.

Regarding claim 10, the claim recites that “the frame rate of the video comprises one of 60 or 24 frames per second” (lines 1-2).  The meaning of this phrase is unclear.

However, the word “comprises” is synonymous with “including” and “is inclusive or open-ended and does not exclude additional, unrecited elements”.  MPEP 2111.03, Section I.  Accordingly, the claim also appears to suggest that the frame rate is required to be at least 60 or 24 frames per second, such that any frame rate at or above 24 frames per second would read on the claim (since a frame rate of, say, 30 frames per second “comprises” or “includes” 24 frames per second).
This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 20 is also indefinite for substantially the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1, 3-7, 9-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Triplett’ (US 2008/0043259 A1) in view of ‘Liu’ (“Key Frame Extraction of Online Video Based on Optimized Frame Difference,” 2012) and ‘Zhang’ (US 2007/0263128 A1).
Regarding claim 1, Triplett teaches a system for producing a flipbook (e.g. [0019], Figures 1-3, book includes a video portion 60 that is viewed as a flipbook) comprising processing circuitry (e.g. [0023], Figure 4, host computer system) configured to:
receive a video comprising a plurality of frames ([0023], Figure 4, step 120); 
select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (see Note Regarding Frame Selection below); 
analyze the plurality of frames of the segment to determine an average rate of change of the plurality of frames (see Note Regarding Frame Selection below); 
determine a threshold of relative image difference based on the average rate of change of the plurality of frames and a baseline frame rate (see Note Regarding Frame Selection below); 
select, based on the results of analyzing the plurality of frames, a plurality of selected frames each of the selected frames being separated from two other selected frames by a sub-segment of the video, wherein each pair of adjacent frames comprises a relative image difference above the threshold and wherein  (see Note Regarding Frame Selection below); 
arrange the selected frames in temporal order (e.g. [0025], selected video frames are arranged to fill temporal sequence of pages); 
add a protruding edge to each of the selected frames (e.g. [0026], video frames are placed into layout location at edge of paper; As seen in e.g. Figure 1B, there is extra paper protruding from the top, left, and bottom edges of selected frames 60; This extra paper around the selected frame is within the scope of a “protruding edge”); and 
transmit data representing each of the selected frames, in temporal order, to a printer for printing and binding a flipbook ([0027], selected frames are transmitted as laid out in over the temporally-ordered pages for printing and binding).

Note Regarding Frame Selection.  Triplett suggests that “the system may use pattern and/or image recognition techniques now or hereafter known in the art to automatically detectes or video frames that contain only slight differences from the image or frame sequenced before it, and exclude those images or frames from inclusion in the book, so as to avoid pauses in the sequencing” and that “[i]f there are differences, a change in motion from the previous frame is detected, and the layout step continues with the image or video frame being included” ([0028], reference numbers omitted).

selecting a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video; 
analyzing the plurality of frames of the segment to determine an average rate of change of the plurality of frames; 
determining a threshold of relative image difference based on the average rate of change of the plurality of frames and a baseline frame rate; and
selecting, based on the results of analyzing the plurality of frames, a plurality of selected frames each of the selected frames being separated from two other selected frames by a sub-segment of the video, wherein each pair of adjacent frames comprises a relative image difference above the threshold and wherein each selected frame meets quality criteria not met by one or more local frames; 

However, Liu does teach techniques for change-based frame selection that include steps to:
select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (see Note Regarding Shots below); 
analyze the plurality of frames of the segment to determine an average rate of change of the plurality of frames (Pages 1239-1240, steps 1-4, inter-frame differences are calculated for each frame and an average of their maximum and minimum rates change is determined as                                 
                                    m
                                    i
                                    d
                                    (
                                    D
                                    )
                                
                            ); 
determine a threshold of relative image difference based on the average rate of change of the plurality of frames (Page 1240, step 5,                                 
                                    m
                                    i
                                    d
                                    
                                        
                                            D
                                        
                                    
                                
                             is used as threshold) and a baseline frame rate (e.g. Page 1240, Table 1, each video has a baseline frame rate; The frame rate influences the magnitude of the inter-frame differences – i.e. a higher frame rate will produce lower inter-frame differences for the same content, and vice versa; Therefore, the threshold, which is determined based on the inter-frame differences of video at a baseline frame rate, is determined based on that baseline frame rate); and
select, based on the results of analyzing the plurality of frames, a plurality of selected frames (Page 1240, Steps 5-6), each of the selected frames being separated from two other selected frames by a sub-segment of the video (The keyframes are separated from one another by frames that were removed at step 5), wherein each pair of adjacent frames comprises a relative image difference above the threshold (Page 1240, step 5) and wherein each selected frame meets quality criteria not met by one or more local frames (see Note Regarding Quality below).

Liu teaches that its change-based frame selection techniques are effective and provide better performance with lower computational complexity than a conventional frame selection approach (Section V, first paragraph).


Note Regarding Shots.  Liu assumes that “video shot boundary detection has been done” and extracts its frames within a shot (Page 1239, last paragraph), but does not explicitly teach how to perform the shot detection.  In particular, Liu does not teach to select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (i.e. a shot of the video).
However, Zhang does teach performing shot detection to select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (i.e. a shot of the video) ([0017], Figure 2, step 100, video is segmented into shots, where each shot is a segment of video including a series of frames, by detecting boundaries of each shot – i.e. their start and end frames; Figure 3 teaches details of shot detection).
As noted above, Liu requires some sort of shot detection in order to perform its frame selection techniques.  Zhang teaches a shot detection (Figure 2, step 100; Figure 3) and demonstrates that it is appropriate for use as a pre-processing for frame selection techniques ([0017], Figure 2, shot detection 100 is used as pre-processing for frame selection 102).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu as applied above with the shot detection of Zhang in order to improve the system with the reasonable expectation that this would result in a system that used an appropriate technique to provide the shot detection required by Liu.  This technique for improving the system of Triplett in view of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu and Zhang.

Note Regarding Quality.  In Liu, frames are selected based on whether or not they meet a change criterion (Page 1240, step 5).  If the number of frames meeting the change criterion (                        
                            L
                        
                    ) is greater than the desired number of selected frames (                        
                            k
                        
                    ), then the frames are selected based on temporal order (Page 1240, step 6, first                         
                            k
                        
                     frames).
Liu does not teach that the selected frames meet quality criteria not met by one or more local frames.
However, Zhang does teach that frames can be selected based not only on a change criterion, but also based on a quality criterion (Figure 2, step 102; [0017], last sentence; Figure 4 illustrates exemplary quality criteria).
When printing a book, as in Triplett, it is not only desirable that the images are informative, but also that they have a high-quality, aesthetically pleasing appearance.  Rather than selecting images based only on change criteria and temporal order, the ([0029]), would ensure that such a blurred, low-quality frame was not selected.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above with the quality criteria of Zhang in order to improve the system with the reasonable expectation that this would result in a system that advantageously selected high-quality frames and avoided selecting low-quality frames for inclusion in its books.  This technique for improving the system of Triplett in view of Liu and Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu and Zhang to obtain the invention as specified in claim 1.	




Regarding claim 3, Triplett in view of Liu and Zhang teaches the system of claim 1.
Liu teaches that the threshold of relative image difference is determined using a rule-based algorithm (Section III.A., steps 1-5, rules are followed to set threshold equal to                         
                            m
                            i
                            d
                            (
                            D
                            )
                        
                    ), rather than a machine learning algorithm.
However, Examiner takes Official Notice that it is old and well-known in the art of data processing to use a machine learning algorithm instead of a rules based algorithm.  Rules-based algorithms suffer from disadvantages, such as a difficulty in adapting to changes, that can be avoided by using a machine learning algorithm instead.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang to use a machine learning algorithm for different image classification instead of the rules-based algorithm of Liu in order to improve the system with the reasonable expectation that this would result in a system that did not suffer from disadvantages of rules-based systems, such as a difficulty in adapting to change.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, and Zhang to obtain the invention as specified in claim 3.	

Regarding claim 4, Triplett in view of Liu and Zhang teaches the system of claim 1, and Triplett further teaches that the processing circuitry is further configured to select the start frame and the end frame of a subject of the video based on a user selection ([0023], user uploads particular video for inclusion in book; This is a user selection; As explained above with respect to claim 1, the shot detection that determines the start and end frames is performed on the uploaded video in order to select frames to be printed in the book; Therefore, the shot detection is “based on a user selection”).

Regarding claim 5, Triplett in view of Liu and Zhang teaches the system of claim 1, and Zhang further teaches that the processing circuitry is further configured to select the start frame and the end frame of a subject of the video is based on relative change based on configurable threshold/data change ([0024], Figure 3, step 38, shot boundaries – i.e. start and end frames of a shot – are detected based on relative change between frames meeting a configurable threshold).

Regarding claim 6, Triplett in view of Liu and Zhang teaches the system of claim 1, and Liu further teaches that each selected frame represents approximately 1/5 of a second of video (e.g. Page 1240, Table 1, Video 2 has 390 frames at a rate of 25 frames/second; Page 1240, Right column, Section B, first paragraph, 20 frames are selected – i.e.                                 
                                    k
                                    =
                                    20
                                
                            ; Video 2 is 390/25=15.6 seconds long, so each selected frame represents 15.6/20=0.78 seconds; 0.78 is within the scope of “approximately 1/5”).

Regarding claim 7, Triplett in view of Liu and Zhang teaches the system of claim 1.  Liu teaches that the length of each sub-segment between selected frames varies based on the selection of frames that meet selection criteria (Figure 4 and Page 1241, first paragraph; There is variable space between the selected keyframes – i.e. length of each sub-segment between selected frames varies based on the selection of frames that meet selection criteria).  In Liu, the selection criteria are based on a change metric.  However, as explained above in the rejection of claim 1, Liu has been modified to additionally use a quality metric in its selection criteria.  Therefore, in the system of Triplett in view of Liu and Zhang as applied above, the length of each sub-segment varies based on the selection of frames that meet quality criteria not met by the one or more local frames.

Regarding claim 9, Triplett in view of Liu and Zhang teaches the system of claim 1, and Triplett further teaches that the processing circuitry is further configured to present one or more of the selected frames to a user to optionally apply edits based on quality ([0023], uploaded videos and image are displayed for optional manipulation, where “The images may be manipulated by any combination of rotating, cropping, and digitally enhancing for aesthetic purpose”; Note from [0018] that “Reference to an ‘image’ is a reference to one or more video frames, illustrations, snapshots or analog or digital photographs”; Note that the uploaded videos include the selected frames).

Regarding claim 10, Triplett in view of Liu and Zhang teaches the system of claim 1.
Triplett does not teach any particular frame rate.
(Page 1240, Table 1).
Zhang does not teach any particular frame rate.
Accordingly, none of Triplett, Liu or Zhang teaches that the frame rate of the video comprises one of 60 or 24 frames per second.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to use videos with a frame rate that comprises one of 60 or 24 frames per second.  For example, 24 frames per second is commonly used for cinematic video and 60 frames per second is commonly used for slow motion footage.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above to receive video with frame rates of 60 or 24 frames per second in order to improve the system with the reasonable expectation that this would result in a system that was able to receive and process videos in commonly-used formats, thereby ensuring it could operate on a wide variety of videos.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu and Zhang to obtain the invention as specified in claim 10.	

Regarding claim 11, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 1.  Triplett in view of Liu and Zhang teaches the system of claim 1.  Accordingly, claim 11 is also 

Regarding claim 13, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 3.  Triplett in view of Liu and Zhang teaches the system of claim 3.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 3.

Regarding claim 14, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 4.  Triplett in view of Liu and Zhang teaches the system of claim 4.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 4.

Regarding claim 15, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 5.  Triplett in view of Liu and Zhang teaches the system of claim 5.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 5.

Regarding claim 16, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 6.  Triplett in 

Regarding claim 17, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 7.  Triplett in view of Liu and Zhang teaches the system of claim 7.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 7.

Regarding claim 19, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 9.  Triplett in view of Liu and Zhang teaches the system of claim 9.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 9.

Regarding claim 20, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 10.  Triplett in view of Liu and Zhang teaches the system of claim 10.  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 10.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang as applied above, and further in view of ‘Barrett’ (US 2012/0007995 A1).
Regarding claim 2, Triplett in view of Liu and Zhang teaches the system of claim 1.
Triplett teaches displaying flipbook images and videos for review ([0023]), but does not teach to create a preview video comprising each of the selected frames; and display the preview video, by a display, at the expected flip rate of the flipbook.
Liu and Zhang also do not teach these features.
However, Barrett does teach steps to create a preview video comprising each of the selected frames of a flipbook; and display the preview video, by a display, at the expected flip rate of the flipbook (e.g. [0013], [0027], [0030]).
Triplett offers its user an opportunity to verify that its flipbook is ready for printing ([0027]).  Displaying the preview video of Barrett at this step would allow the user to ensure that the flipbook will produce a desired visual effect when flipped, thereby advantageously ensuring that the user will be satisfied with the flipbook before it is printed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above with the preview video of Barrett in order to improve the system with the reasonable expectation that this would result in a system that allowed a user to verify the flipping appearance of their flipbook, thereby advantageously ensuring that the user would be satisfied with the flipbook before printing.  This technique for 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, Zhang and Barrett to obtain the invention as specified in claim 2.	

Regarding claim 12, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 2.  Triplett in view of Liu, Zhang and Barrett teaches the system of claim 2.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu, Zhang and Barrett for substantially the same reasons as claim 2.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang as applied above, and further in view of ‘NessAiver’ (“Edge-Based Automated Facial Blemish Removal,” 2013).
Regarding claim 8, Triplett in view of Liu and Zhang teaches the system of claim 1.
Triplett gathers videos and images, displays them for manipulation by a user, and suggests they “may be manipulated by any combination of rotating, cropping, and digitally enhancing for aesthetic purpose” ([0023]; Note from [0018] that “[r]eference to an ‘image’ is a reference to one or more video frames, illustrations, snapshots or analog or digital photographs”).  Because Triplett describes the manipulation as automatically editing the selected frames for quality, including one or more of the following: red eye reduction, brightness adjustment, blemish removal, and cropping.
Liu and Zhang also do not explicitly teach such automated editing.
However, NessAiver does teach techniques for automated blemish removal (The blemish removal is described throughout; Section 2.2 describes face detection phase, Section 3.3 describes feature extraction phase, Section 4 describes skin mask phase, Section 5.2 describes blemish detection, Section 6.2 describes different in-painting techniques).
NessAiver teaches that blemishes can be removed through manual editing manipulations, but that this process can take hours for a single photo, and this labor cost is amplified in situations where large batches of photos must be edited (Section 1.1).  NessAiver further teaches that its techniques are able to automate this process, thereby advantageously reducing the amount of labor required to manipulate images for aesthetic purposes (Section 1.1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above with the automated blemish removal of NessAiver in order to improve the system with the reasonable expectation that this would result in a system that could automate at least some of its aesthetic image manipulations, thereby advantageously reducing the amount of labor and effort for a user to create a flipbook.  This technique for improving the system of Triplett in view of Liu and Zhang was within 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, Zhang and NessAiver to obtain the invention as specified in claim 8.	

Regarding claim 18, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 8.  Triplett in view of Liu, Zhang and NessAiver teaches the system of claim 8.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu, Zhang and NessAiver for substantially the same reasons as claim 8.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Deparkes’ (“Machine Learning vs Rules Systems,” 2017)
Compares machine learning and rules-based systems
‘Dudley’ (“Video Frame Rates: What Do They All Mean,” 2019)
Discusses common video frame rates
‘Gaubatz’ (“Automatic Red-Eye Detection and Correction,” 2002)
Teaches techniques for automatic red-eye editing
‘Hurtado’ (“Flipping Out: The art of Flip Book Animation,” 2016, pages 20-23)
Discusses how frame rate affects a flipbook
‘Asbury’ (US 2017/0372346 A1)
Selects images for printing based on quality criteria
‘Obrador’ (US 2005/0231602 A1)
Identifies a segment of video based on start and end frames, identifies a motion type of the segment, and optionally prints a flipbook of the segment based on the motion type – e.g. [0047]
‘Miers’ (US 2008/0144135 A1)
Teaches techniques for printing a flipbook from a video – e.g. Figure 1
‘Roberts’ (US 2003/0214128 A1)
Teaches flipbooks with various styles of protruding edges – Figures 4-8I
‘Suri’ (US 9,646,227 B2)
Uses machine learning to identify interesting segments of videos 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669